Citation Nr: 1731787	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-03 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1978 to July 1998, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. §§ 3.2(i), 3.317(e)(2).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in December 2016.  The Board noted that service connection for PTSD had previously been denied in an unappealed rating decision entered in February 2008, but determined that the claim should be considered on a de novo basis pursuant to Routen v. West, 142 F.3d 1434, 1441 (Fed. Cir. 1998), due to an intervening regulatory amendment that liberalized the standard for establishing a required in-service stressor.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843 (July 13, 2010); 38 C.F.R. § 3.304(f)(3).  The Board remanded the claim for additional evidentiary development.  After taking further action, the Agency of Original Jurisdiction (AOJ) confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board remanded this case in December 2016 in an effort to obtain a copy of a December 2005 evaluation by a Dr. D.J.  In response to the AOJ's request, the Veteran declined to provide a release for the evaluation, suggesting that a release was unnecessary because the evaluation was already of record, as evidenced by a VA examiner's reference to the evaluation in an examination report dated in October 2012.

It appears clear from the record that the October 2012 VA examiner had access to Dr. D.J.'s December 2005 evaluation, presumably as part of the medical and mental health records he reviewed from the Colorado Department of Corrections, for which the Veteran had previously provided a release.  See, e.g., Colorado Department of Corrections Release of Information dated May 2011.  Be that as it may, Dr. D.J.'s evaluation is not currently associated with record on appeal.  As such, another attempt should be made to obtain it.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In his Substantive Appeal, dated in January 2013, the Veteran indicated that he had been evaluated by a Dr. S. in February 2006.  The Veteran reported that Dr. S., who is/was a member of the State of Colorado's Sex Offender Management Board, found that the Veteran was experiencing symptoms consistent with PTSD.  Because records of Dr. S.'s February 2006 evaluation, if obtained, could bear on the outcome of the Veteran's appeal-which turns on whether the Veteran indeed has PTSD-efforts must be made to procure them.  See, e.g., 38 C.F.R. § 3.159(e)(2) (if VA becomes aware of the existence of relevant records before deciding a claim, VA will, among other things, request that the claimant provide a release for the records).

Finally, the evidence currently available reflects that the Veteran remains incarcerated.  Records of his treatment from the Colorado Department of Corrections were last obtained several years ago, in April 2011.  Because records of his treatment since that time, if obtained, could contain information germane to the outcome of his appeal, efforts should be made to obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide releases for relevant records of evaluation and/or treatment from Drs. D.J. and S., and from the Colorado Department of Corrections, to specifically include any records of medical and mental health treatment he has undergone during incarceration since April 2011.  If he provides the necessary releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran should be notified.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

